Case 17-68951-wlh       Doc 49      Filed 08/13/20 Entered 08/13/20 11:41:33        Desc Main
                                    Document Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: August 13, 2020
                                            _____________________________________
                                                       Wendy L. Hagenau
                                                  U.S. Bankruptcy Court Judge

_______________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:

   MICHELLE ADRIENNE LALIBERTE                 :      CHAPTER 13
                                               :
                  Debtor.                      :      CASE NO.: 17-68951-WLH
                                               :

                    ORDER AND NOTICE OF EXPEDITED HEARING

            On August 12, 2020 Debtor filed a Motion for Expedited Hearing (Doc. No. 48),

   seeking an emergency hearing on Debtor’s Motion to Incur Debt (Doc. No. 47). For

   good cause shown, it is hereby

            ORDERED that Debtor’s Motion for Expedited Hearing is GRANTED. A

   hearing on Debtor’s Motion to Incur Debt will be held on:

            August_17, 2020, at 10:00 a.m._ in Courtroom 1403, at 75 Ted Turner SW,

   Atlanta, GA 30303        UNLESS OTHERWISE NOTIFIED, this hearing shall be

   telephonic only, accessed by dialing 1-888-675-2535, and entering code 9297013 at the

   above-reference time.
Case 17-68951-wlh      Doc 49     Filed 08/13/20 Entered 08/13/20 11:41:33           Desc Main
                                  Document Page 2 of 2



   Debtor’s counsel is directed to serve this Order and Notice by e-mail, facsimile, or over-

   night mail on the Chapter 13 Trustee and all creditors and shall file a certificate

   evidencing such service prior to the hearing.

          Given the current public health crisis, hearings may be telephonic only. Please

   check the “Important Information Regarding Court Operations During COVID-19

   Outbreak” tab at the top of the GANB Website prior to the hearing for instructions on

   whether to appear in person or by phone.




                                   [END OF DOCUMENT]



   Prepared by:

    /s/______________
   Howard Slomka
   Georgia Bar # 652875
   Slipakoff and Slomka, P.C.
   Attorney for Debtor
   3350 Riverwood Pkwy, Suite 201
   Atlanta, GA 30339

   DISTRIBUTION:
   Howard Slomka
   Slipakoff and Slomka, P.C.
   Attorney for Debtor
   3350 Riverwood Pkwy, Suite 201
   Atlanta, GA 30339
